DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 27, 30-33 and 47-57 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Moriuchi (USPN 5,084,015) in view of Daly et al. (USPGPub 2005/0171502) and Paganon (USPGPub 2009/0221974). 

Re Claim 27, Moriuchi discloses an access port base (1) (Moriuchi Annotated Fig. 2), comprising: a proximal end (6) having a proximal fluid reservoir (4) comprising a proximal bottom wall (3B, 10) at a bottom of the proximal fluid reservoir (4); a distal end (7) having a distal fluid reservoir (5) comprising a distal bottom wall (3C, 10) at a bottom of the distal fluid reservoir; a dual prong outlet stem (16) projecting from the distal end (7) of the access port base (1), the dual prong outlet stem (16) comprising a first prong comprising a first distal tip (16B), and a second prong comprising a second distal tip (16A) (as seen in Moriuchi Annotated 
	Moriuchi further discloses a second fluid channel (12, 13) extending through a second portion of the access port base (1), the second fluid channel (12, 13) providing a second fluid pathway from the distal end (7) to the proximal fluid reservoir (4), a first portion (12A) of the second fluid channel (12, 13) disposed in the distal bottom wall (3C, 10) of the distal fluid reservoir beneath the distal fluid reservoir (5); and a puncture shield (10), wherein the puncture shield (10) comprises a length that is greater than a length of the first portion (12A) of the second fluid channel (12, 13) (Moriuchi Annotated Fig. 2) and at least a portion of which is disposed at the distal bottom wall (3C, 10) of the distal fluid reservoir (5) between the bottom of the distal fluid reservoir and the second fluid pathway (Moriuchi Annotated Fig. 2; Col. 4 Lines 9-19).
	However, Moriuchi fails to disclose wherein the bottom of the proximal fluid reservoir is lower than the bottom of the distal fluid reservoir and wherein the second fluid pathway opens to the proximal fluid reservoir at a proximal opening in a lower portion of a side wall of the proximal fluid reservoir. Daly discloses a dual access port base (100) (Daly Figs. 1 and 2) comprising a distal fluid reservoir (104), a proximal fluid reservoir (102), a first fluid channel (110) and a second fluid channel (108), wherein the bottom of the proximal fluid reservoir (102) is lower than the bottom of the distal fluid reservoir (104) and wherein the second fluid pathway of the second fluid channel (108) opens to the proximal fluid reservoir (102) at a proximal opening in a lower portion of a side wall of the proximal fluid reservoir (102) (as seen 
	Moriuchi also fails to disclose the puncture shield comprising a tube, wherein at least a portion of the puncture shield surrounds a portion of the second fluid channel. Paganon discloses an access port base (Paganon Annotated Fig. 2) comprising a puncture shield (2D) formed as a tube, wherein at least a portion of the puncture shield (2D) surrounds a fluid channel (5, 5A) for protecting the fluid channel from needle puncture or dislodgement by the needle (Paganon Annotated Fig. 2; ¶ 0005, 0044 and 0053). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have configured the puncture shield of Moriuchi as a tube, wherein at least a portion of the puncture shield surrounds a portion of the second fluid channel, the configuration as disclosed by Paganon for protecting the fluid channel from needle puncture or dislodgement by the needle.


    PNG
    media_image1.png
    334
    596
    media_image1.png
    Greyscale





    PNG
    media_image2.png
    322
    558
    media_image2.png
    Greyscale


Re Claim 30, Moriuchi in view of Paganon and Daly disclose all of the limitations of Claim 27. Moriuchi discloses wherein the first fluid channel (14) and the second fluid channel (12, 13) are stacked vertically (Moriuchi Fig. 2).

Re Claim 31, Moriuchi in view of Paganon and Daly disclose all of the limitations of Claim 27. Moriuchi discloses wherein the first fluid pathway consists of a straight path (Moriuchi Fig. 2).

Re Claim 32, Moriuchi in view of Paganon and Daly disclose all of the limitations of Claim 27. Moriuchi discloses wherein the second fluid pathway consists of a straight (Moriuchi Fig. 2).

Re Claim 33, Moriuchi in view of Paganon and Daly disclose all of the limitations of Claim 27. Moriuchi discloses wherein each of the first fluid pathway and the second fluid pathway consists of a straight path (Moriuchi Fig. 2).

Re Claim 47, Moriuchi in view of Paganon and Daly disclose all of the limitations of Claim 27. Moriuchi discloses wherein a cross section of the second fluid channel (12,13) is constant throughout a length of the second fluid channel (12,13) from the second distal tip (16A) of the second prong to the proximal fluid reservoir (4) (Moriuchi Annotated Fig. 2).

Re Claim 48, Moriuchi in view of Paganon and Daly disclose all of the limitations of Claim 47. However, neither Moriuchi nor Paganon disclose wherein the cross-section of the second In re Kuhle, 526 F.2d 553, 555, 188 USPQ7, 9 (CCPA 1975).

Re Claim 49, Moriuchi discloses an access port base (1) (Moriuchi Annotated Fig. 2), comprising: a proximal end (6) having a proximal fluid reservoir (4) comprising a proximal bottom wall (3B, 10) at a bottom of the proximal fluid reservoir (4); a distal end (7) having a distal fluid reservoir (5) comprising a distal bottom wall (3C, 10) at a bottom of the distal fluid reservoir; a dual prong outlet stem (16) projecting from the distal end (7) of the access port base (1), the dual prong outlet stem (16) comprising a first prong comprising a first distal tip (16B), and a second prong comprising a second distal tip (16A) (as seen in Moriuchi Annotated Fig. 2), a first fluid channel (14) extending through a first portion of the access port base (1), the first fluid channel (14) providing a first fluid pathway from the distal end (7) to the distal fluid reservoir (5) (as seen in Moriuchi Annotated Fig. 2).

	Moriuchi further discloses a first needle-penetrable septum (9) disposed atop the distal fluid reservoir (5); and a second needle-penetrable septum (8) disposed atop the proximal fluid reservoir (4) (as seen in Moriuchi Annotated Fig. 2); a cap (3B, 3D) securing the first needle penetrable septum (9) and the second needle-penetrable septum (5) to the base, thereby forming a fluid seal between the first needle-penetrable septum (9) and the distal fluid reservoir (5) and between the second needle-penetrable septum (8) and the proximal fluid reservoir (4), the cap (3B, 3D) comprising: a distal opening corresponding to the first needle-penetrable septum (9) and the distal fluid reservoir (5); a proximal opening corresponding to the second needle-penetrable septum (8) and the proximal fluid reservoir (4); and a lower skirt portion (3D) (as seen in Moriuchi Annotated Fig. 2).
	However, Moriuchi fails to disclose wherein the bottom of the proximal fluid reservoir is lower than the bottom of the distal fluid reservoir and wherein the second fluid pathway opens 
	Moriuchi also fails to disclose the puncture shield comprising a tube, wherein at least a portion of the puncture shield surrounds a portion of the second fluid channel. Paganon discloses an access port base (Paganon Annotated Fig. 2) comprising a puncture shield (2D) formed as a tube, wherein at least a portion of the puncture shield (2D) surrounds a fluid channel (5, 5A) for protecting the fluid channel from needle puncture or dislodgement by the needle (Paganon Annotated Fig. 2; ¶ 0005, 0044 and 0053). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have configured the 

Re Claim 50, Moriuchi in view of Paganon and Daly disclose all of the limitations of Claim 49. Moriuchi discloses wherein the first fluid channel (14) and the second fluid channel (12, 13) are stacked vertically (Moriuchi Fig. 2).

Re Claim 51, Moriuchi in view of Paganon and Daly disclose all of the limitations of Claim 49. Moriuchi discloses wherein the first prong (comprising first distal tip 16B) is disposed above the second prong (comprising second distal tip 16A) in the dual prong outlet stem (16) (as seen in Moriuchi Annotated Fig. 2).

Re Claim 52, Moriuchi in view of Paganon and Daly disclose all of the limitations of Claim 49. Moriuchi discloses wherein the first fluid channel (14) and the second fluid channel (12, 13) are stacked vertically (as seen in Moriuchi Annotated Fig. 2).

Re Claim 53, Moriuchi in view of Paganon and Daly disclose all of the limitations of Claim 49. Moriuchi discloses wherein the first fluid pathway consists of a straight path (Moriuchi Fig. 2).

Re Claim 54, Moriuchi in view of Paganon and Daly disclose all of the limitations of Claim 49. Moriuchi discloses wherein the second fluid pathway consists of a straight path (Moriuchi Annotated Fig. 2).

Re Claim 55, Moriuchi in view of Paganon and Daly disclose all of the limitations of Claim 49. Moriuchi discloses wherein a cross section of the second fluid channel (12, 13) is constant throughout a length of the second fluid channel (12, 13) from the second distal tip (16A) of the second prong to the proximal fluid reservoir (4) (Moriuchi Annotated Fig. 2).

Re Claim 56, Moriuchi in view of Paganon and Daly disclose all of the limitations of Claim 55. However, neither Moriuchi nor Paganon and Daly disclose wherein the cross-section of the second fluid channel is D-shaped. Moriuchi does disclose the cross section of the second fluid channel is of a circular shape. However, it would have been an obvious matter of design choice to modify Moriuchi in view of Paganon to include a D-shaped second fluid channel since applicant has not disclosed that having a D-shape second fluid channel solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either a D-shape design or circular cross-section design. Furthermore, absent a teaching as to the criticality of a D-shaped second fluid channel, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. In re Kuhle, 526 F.2d 553, 555, 188 USPQ7, 9 (CCPA 1975).

Re Claim 57, Moriuchi in view of Paganon and Daly disclose all of the limitations of Claim 49. Moriuchi discloses wherein each of the first fluid pathway and the second fluid pathway consists of a straight path (Moriuchi Fig. 2).

Claims 58-62 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Moriuchi (U.S. Pat. 5,084,015) in view of Daly et al. (USPGPub 2005/0171502) and Paganon (U.S. PGPub 2009/0221974) as applied to Claim 49 above, and further in view of Beasley et al. (U.S. PGPub 2006/0224129).

Re Claim 58, Moriuchi in view of Paganon and Daly disclose all of the limitations of Claim 49. Moriuchi, Daly and Paganon fail to disclose wherein the first needle-penetrable septum and the second needle-penetrable septum each comprises an upper dome, an upper compression zone, a flange, and a lower plug. Beasley discloses an access port base (50) comprising a needle-penetrable septum (118) and a fluid reservoir (66) (Beasley Annotated Fig. 6 below and Beasley Fig. 33) wherein the needle-penetrable septum (118) comprises an upper dome (118-1), an upper compression zone (118-2), a flange (118-3), and a lower plug (118-4) for securely sealing the septum to the fluid reservoir of the access port base (Beasley ¶ 0010, 0015, and 0061; Annotated Fig. 6). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the first needle-penetrable septum and the second needle-penetrable septum of Moriuchi in view of Paganon and Daly to comprise an upper dome, an upper compression zone, a flange, and a lower plug as disclosed by Beasley, the configuration for securely sealing the septum to the fluid reservoir of the access port base.

Re Claim 59, Moriuchi in view of Paganon and Daly above and further in view of Beasley disclose all of the limitations of Claim 58. Moriuchi, Daly and Paganon fail to disclose wherein the upper dome of the first needle-penetrable septum comprises a domed top surface protruding from the distal opening of the cap and the upper dome of the second needle-penetrable septum comprises a domed top surface protruding from the proximal opening of the cap. Beasley discloses an access port base (50) comprising a needle-penetrable septum (118) and a fluid reservoir (66) (Beasley Annotated Fig. 6 below and Beasley Fig. 33) wherein the upper dome (118-1) of the needle-penetrable septum (118) comprises a domed top surface protruding from the distal opening of a cap (54) for identifying the septum via palpitation (Beasley ¶ 0010, 0015, and 0061; Annotated Fig. 6).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the first needle-penetrable and second needle-penetrable septum of Moriuchi in view of Paganon and Daly and further in view of Beasley to be configured wherein the upper dome of the first needle-penetrable septum comprises a domed top surface protruding from the distal opening of the cap and the upper dome of the second needle-penetrable septum comprises a domed top surface protruding from the proximal opening of the cap as disclosed by Beasley, the configuration for identifying the septum via palpitation.

Re Claim 60, Moriuchi in view of Paganon and Daly above and further in view of Beasley disclose all of the limitations of Claim 58. Moriuchi, Daly and Paganon fail to disclose wherein the upper compression zone of each of the first needle-penetrable septum and the second 

Re Claim 61, Moriuchi in view of Paganon and Daly above and further in view of Beasley disclose all of the limitations of Claim 58. Moriuchi, Daly and Paganon fail to disclose wherein the flange of each of the first needle-penetrable septum and the second needle-penetrable septum is disposed between the cap and the base to provide a seal between the cap and the fluid reservoirs. Beasley discloses an access port base (50) comprising a needle-penetrable septum (118) and a fluid reservoir (66) (Beasley Annotated Fig. 6 below and Beasley Fig. 33) wherein the flange (118-3) of the needle-penetrable septum (118) is disposed between the cap (54) and a base (56) to provide a seal between the cap (54) and a fluid reservoir (66) for securely sealing the septum to the fluid reservoir of the access port base (Beasley ¶ 0010, 0015, and 0061; Annotated Fig. 6).


Re Claim 62, Moriuchi in view of Paganon and Daly above and further in view of Beasley disclose all of the limitations of Claim 58. Moriuchi, Daly and Paganon fail to disclose wherein the lower plug of the first needle-penetrable septum is disposed in the distal fluid reservoir and the lower plug of the second needle-penetrable septum is disposed in the proximal fluid reservoir. Beasley discloses an access port base (50) comprising a needle-penetrable septum (118) and a fluid reservoir (66) (Beasley Annotated Fig. 6 below and Beasley Fig. 33) wherein the lower plug (118-4) of the needle-penetrable septum (118) is disposed in the fluid reservoir (66) for securely sealing the septum to the fluid reservoir of the access port base (Beasley ¶ 0010, 0015, and 0061; Annotated Fig. 6).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the first needle-penetrable septum and the second needle-penetrable septum of Moriuchi in view of Paganon and Daly and further in view of Beasley to be configured wherein the lower plug of the first needle-penetrable septum is disposed in the distal fluid reservoir and the lower plug of the second needle-penetrable septum is disposed in .


    PNG
    media_image3.png
    490
    714
    media_image3.png
    Greyscale



Response to Arguments
Applicant’s arguments with respect to Claims 27 and 49 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Examiner now relies upon Daly et al. to make obvious new limitations in independent Claims 27 and 49. 

Applicant's arguments filed 01/05/2021 have been fully considered but they are not persuasive. On Page 8 of the response, applicant seems to suggest that the bottom of the proximal reservoir of Moriuchi could not be modified to be lower than the bottom of the distal reservoir. Examiner disagrees where changing the dimension of a reservoir is within the ordinary skill of the art. Furthermore, secondary reference teaches such an embodiment and provides motivation for doing so. As always, examiner is available to discuss the present case and ways in which the prior art can be overcome. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R FREHE whose telephone number is (571)272-8225.  The examiner can normally be reached on 10:30AM-7:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM R FREHE/Examiner, Art Unit 3783                
/WILLIAM R CARPENTER/Primary Examiner, Art Unit 3783
01/15/2021